DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2014/0179997 to Von Grunberg et al. in view of U. S. Publication No. 2016/0086380 to Vayser et al. in view of U. S. Patent No. 11,457,817 to Sarvazyan.
Regarding Claim 1, Von Grunberg teaches a surgical system comprising: an illuminator comprising a white light illumination source and; a camera having a sensor assembly, the sensor assembly comprising a first image capture sensor and a second image capture sensor, the first image capture sensor configured to capture a sequence of visible color frames (fig. 2 element 41 is a robotic arm, with cameras elements 44, 46, 48, and 50 para 050, 052, and 055 teaches a camera on the robotic arm for taking series/sequence of images of the surgical area, with multiple cameras and combining them). 
Von Grunberg does not expressly teach a hyperspectral illumination source and the second image capture sensor configured to capture a sequence of hyperspectral frames; and a controller configured to create a composite hyperspectral frame from a plurality of hyperspectral frames in the sequence of hyperspectral frames and associate the composite hyperspectral frame with a visible color frame in the sequence of visible color frames.  
Vayser teaches a hyperspectral illumination source and the second image capture sensor configured to capture a sequence of hyperspectral frames (para 0038 teaches a hyperspectral imager, which consists of an hyperspectral illumination source and a hyperspectral camera); and a controller configured to create a composite hyperspectral frame from a plurality of hyperspectral frames in the sequence of hyperspectral frames and associate the composite hyperspectral frame with a visible color frame in the sequence of visible color frames (para 0042 teaches a processing unit 31para 0044 teaches a plurality of hyperspectral images taken in real time; para 0054-057 and 0060 teaches hyperspectral camera captures anatomical structures not visible in the visible camera and generating a superimposed image [composite image] with hyperspectral image on top of the visible image).  
It would be obvious to one of ordinary skill in the art at the time of filing to modify Von Grunberg with a setup for a hyperspectral illumination source for hyperspectral imaging as taught by Vayser, since such a setup would result in augmenting the surgeons view of the surgical field (abstract).
Von Grunberg and Vayser teaches all of the above claimed limitations but does not expressly teach that the plurality of hyperspectral frames captured at a same waveband of hyperspectral light.
Sarvazyan teaches that the plurality of hyperspectral frames are captured at a same waveband of hyperspectral light (col. 7 lines 15-27 and 50-66 teaches illuminating in the visible and UV and IR ranges and collecting the hyperspectral wavelength back in visible, UV and IR ranges).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Von Grunberg and Vayser with a setup such that the plurality of hyperspectral frames are captured at a same waveband of hyperspectral light, since such a setup would result in data being collected at a wide range of wavelengths resulting in better imaging.
Regarding Claim 2 and 3, Von Grunberg teaches a robotic arm, the camera mounted on the robotic arm; wherein the controller is configured to command the robotic arm to move the camera to each of a plurality of locations and to command the camera to capture a hyperspectral frame at each of the 2Application No.: 16/326,804Docket No.: P05577-WO-US plurality of locations to form the plurality of hyperspectral frames (para 043 fig. 2 element 41 is a robotic arm, with cameras elements 44, 46, 48, and 50 teaches that the cameras can be oriented in multiple different angles/locations; para 042, 04, and 045; fig.2 element 31, 33, 34 are processing units for controlling the robotic arm and imaging cameras; furthermore combination of Von Grunberg, Vayser and Sarvazyan already teaches acquiring hyperspectral imaging, as such meets the claim limitation of acquiring hyperspectral imaging at plurality of location).  
Regarding Claim 4, Vayser teaches that the visible color frame includes a visible scene of a surgical site, and the composite frame includes a feature of the surgical site that is not visible in the visible scene (para 0054-057 teaches hyperspectral camera captures anatomical structures not visible in the visible camera and generating a superimposed image [composite frame] with hyperspectral image on top of the visible image).  
Regarding Claim 5, Vayser teaches a display unit coupled to the controller to receive the composite frame and the visible color frame, the display unit displaying the feature superimposed with the visible scene (para 0054-057 and 0060 teaches hyperspectral camera captures anatomical structures not visible in the visible camera and generating a superimposed image with hyperspectral image on top of the visible image).  
Regarding Claim 6, Vayser teaches a display unit coupled to the controller and configured to receive the composite frame and the visible color frame, the display unit configured to display the feature superimposed with the visible scene in a picture within a picture (para 0054-057 and 0060 teaches hyperspectral camera captures anatomical structures not visible in the visible camera and generating a superimposed image with hyperspectral image on top of the visible image).

Response to Arguments
Applicant's arguments filed 07/07/22 have been fully considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793